48 F.3d 1225NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Jeffrey Scott WEBSTER, Appellant.
No. 94-3549.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 14, 1995.Filed:  March 6, 1995.

Before BOWMAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Jeffrey Scott Webster was tried by jury and found guilty of bank robbery.  The District Court1 entered a judgment of conviction in accordance with the jury verdict and sentenced Webster to imprisonment for a term of seventy months.  He appeals his conviction and sentence.


2
For reversal of his conviction, Webster argues that the trial court erred in admitting into evidence the hearsay statement of Jelora Clark.  He also argues that the trial evidence is insufficient to support his conviction.  Attacking his sentence, Webster argues that the District Court abused its discretion in enhancing his offense level on the ground that he had created a substantial risk of death or serious bodily injury in the course of his flight from the police.


3
Having heard argument and having considered the briefs and record, we conclude that Webster's arguments lack merit.  No error of law appears and the District Court did not abuse its discretion in enhancing Webster's offense level.  As an opinion would lack precedential value, the judgment of the District Court is affirmed without further discussion.


4
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Robert G. Renner, Senior United States District Judge for the District of Minnesota